Citation Nr: 1235359	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disability.

3.  Entitlement to service connection for a heart disability, to include myocardial infarction.

4.  Entitlement to a rating in excess of 20 percent for a right knee disability.

5.  Entitlement to a rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992 and May 1995 to September 1997.  Service in South West Asia is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.

An unappealed April 1998 rating decision denied service connection for bilateral ankle disabilities.  The Veteran sought an increase for his service-connected disabilities, including bilateral knee disabilities, in an April 2005 claim.  The RO granted an increase in disability for the service-connected knees from 0 percent to 20 percent for each knee, effective April 19, 2005, the date of the Veteran's claim.  In an August 2008 rating decision, the RO denied the Veteran's claim for service connection for bilateral ankle disabilities finding that the Veteran had not submitted new and material evidence that was sufficient to reopen his claims.  The RO also denied service connection for myocardial infarction in the August 2008 rating decision.  The Veteran disagreed and perfected an appeal as to each of the issues.  

In an August 2010 rating decision, the RO reduced the disability rating for service-connected knee disabilities from 20 percent for each to 10 percent for each knee, effective August 4, 2010.  The Veteran disagreed with the reduction.  The Veteran provided testimony in support of his claims at a January 2011 hearing at the RO before a local hearing officer.  A transcript of the hearing is in the record.

The issue of entitlement to service connection for a heart condition to include myocardial infarction is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by constant pain and limited motion without clinical evidence of instability or subluxation, ankylosis, nonunion or malunion involving the knee joint, or meniscus abnormality.

2.  The Veteran's service-connected right knee disability is manifested by constant pain and limited motion without clinical evidence of instability or subluxation, ankylosis, nonunion or malunion involving the knee joint, or meniscus abnormality.

3.  In an unappealed April 10, 1998, rating decision, the RO denied the Veteran's claims for service connection for left and right ankle disabilities.

4.  The evidence received since the RO's April 1998 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a left ankle disability.

5.  The evidence received since the RO's April 1998 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for a disability rating in excess of 20 percent for service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

3.  The April 10, 1998, rating decision denying service connection for left and right ankle disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  The evidence received since the April 1998 decision is not new and material, and the claim for service connection for a left ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The evidence received since the April 1998 decision is not new and material, and the claim for service connection for a right ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks disability ratings in excess of 20 percent for his service-connected knee disabilities and he seeks to reopen previously denied service connection claims for bilateral ankle disabilities.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The Veteran was informed in an August 2005 letter from the RO of the evidence needed to substantiate a claim for an increased disability rating.  The letter also informed the Veteran of the steps VA would take to assist him in developing his claims.

The Veteran raised issues of whether new and material evidence has been submitted sufficient to reopen previously denied claims for bilateral ankle disabilities.  VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran was informed in a March 2008 letter of how to substantiate a claim for service connection, and he was informed that his previous claim for service connection for bilateral ankle disabilities had been denied in an April 1998 rating decision that was a final decision.  He was informed that to reopen the claims, he needed to submit new and material evidence that his claimed ankle disabilities were incurred in or caused by service.  The letter included definitions of new and material evidence and generally complied with the notice requirements.  In addition, the March 2008 letter informed the Veteran how VA determined a disability rating and an effective date.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency determination.).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record shows that the RO has obtained the Veteran's service medical records, private treatment records identified by the Veteran and VA treatment records.  The record reveals that the Veteran has been provided with medical examinations pertaining to his service-connected knee disabilities.  The Veteran was not provided a medical examination for his new and material evidence claims for bilateral ankles.  The Veteran's attorney contends that VA failed to fulfill its duty to assist the Veteran by not providing an examination and also that an examination was mandated.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Veteran initially sought a hearing before a Board member, but withdrew the request for a hearing in an April 2012 written submission.  Therefore, the Board finds that VA has complied with the notice and assistance requirements.  The Board will now address the issues of increased disability ratings and new and material evidence.

Bilateral Knees

The Veteran seeks increased ratings for his knees.  The RO reduced the Veteran's knee ratings in an August 2010 rating decision that determined that the Veteran's knee disabilities were shown to be improved and reduced the rating from 20 percent to 10 percent for each knee disability.  The Veteran provided a notice of disagreement and the propriety of the reduction was addressed in a subsequent June 2011 supplemental statement of the case.  The Board finds that the reduction was improper and restores the 20 percent disability rating for the period of the pendency of the claim.  Thereafter, the Board will address whether the criteria for disability ratings in excess of 20 percent have been met for any period during the pendency of the Veteran's claim.

Reduction

When a rating reduction in rating is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received with that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2011).  

The RO did not provide notice or any rating proposing a reduction.  However, in the August 2010 rating decision, the RO relied upon the regulations stating that notice and rating proposal are required if a reduction would not result in a reduction or discontinuance of compensation payments currently being made.  At the time of the August 2010 rating decision, the Veteran's combined rating for service connected disabilities was 100 percent and the reduction reduced the combined rating to 90 percent.  However, the Veteran continued to receive total disability benefits by virtue of a grant of total disability for individual unemployability (TDIU) which was effective February 27, 2009.  Thus, the RO found that the reduction of benefits for the Veteran's service-connected knee disabilities did not result in a reduction or discontinuance of compensation paid to the Veteran.  

The June 2011 supplemental statement of the case addressed the propriety of the reduction by analyzing the medical evidence of record and finding clear and unmistakable error (CUE) in providing a 20 percent disability rating under the criteria of the appropriate diagnostic code.  The Board is not finding that the CUE analysis incorrect or unsubstantiated by the record evidence and the Board is not implying that the RO acted outside the provisions of 3.105(e).  The Board finds that the RO did not consider all applicable regulations in the Veteran's case and that failure requires a finding that the reduction was improper.

The Veteran was granted a 20 percent disability rating for each knee, effective April 19, 2005.  The effective date of the reduction was August 4, 2010.  Therefore, the 20 percent disability rating was in effect for a period in excess of five years.  When a rating has continued for a long period (5 years or longer) at the same level, any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and a finding that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011); Kitchens v. Brown, 7 Vet. App. 320 (1995).  

The Veteran was examined in August 2010 by a VA examiner who noted the complaints of the Veteran, reported the results of x-ray evidence, and reported the ranges of motion and the limitations of the bilateral knees.  The examiner made no finding as to the likelihood that the improvement of the Veteran's knees would be maintained under the ordinary conditions of life, and the RO did not make a finding based on available medical evidence.  Nor did the RO address whether the examination performed in August 2010 was as complete as the examinations that formed the basis for the original rating.  In sum, the record does not indicated that the RO considered the provisions of 38 C.F.R. § 3.344 in making the reduction, even though those provisions were applicable.  Therefore, the Board finds that the reduction of disability ratings for the Veteran's service-connected left and right knee disabilities was improper and the Board restores the 20 percent disability ratings for each knee.

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disabilities in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The rating of a service-connected disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  38 C.F.R § 4.40 (2011).

When rating joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §§ 4.45, 4.59 (2011).

The Veteran's knee disabilities are currently rated as 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).  Diagnostic Code 5003 provides disability ratings for major joints affected by arthritis which is shown by x-ray evidence.  Diagnostic Codes 5260 and 5261 provide disability ratings based on limited flexion and extension of the knee.  The medical evidence shows that the Veteran has x-ray evidence of degenerative changes of both knees and limited motion of the knee joint.  There is no clinical evidence of ankylosis, nonunion or malunion, or removal of cartilage or dislocation of cartilage that causes locking or effusion of either knee joint.  Thus, the application of Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 is not appropriate.  The Board observes that the Veteran has not requested application of a diagnostic code other than Diagnostic Codes 5003, 5260, and 5261.  Therefore, the Board finds that application of Diagnostic Codes 5003, 5260, and 5261 are most appropriate.

Under Diagnostic Code 5003, arthritis substantiated by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With x-ray evidence of involvement of two or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of two or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees is assigned a 0 percent rating.  Flexion limited to 45 degrees is assigned a 10 percent rating.  Flexion limited to 30 degrees is assigned a 20 percent rating.  Flexion limited to 15 degrees is assigned a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Under Diagnostic Code 5261, extension of the leg limited to 5 degrees is assigned a 0 percent rating.  Extension limited to 10 degrees is assigned a 10 percent rating.  Extension limited to 15 degrees is assigned a 20 percent rating.  Extension limited to 20 degrees is assigned a 30 percent rating.  Extension limited to 30 degrees is assigned a 40 percent rating.  Extension limited to 45 degrees is assigned a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at as long as each limitation is compensable under the applicable Diagnostic Code.  38 C.F.R. § 4.14 (2011); VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005).

Under Diagnostic Code 5257, slight recurrent later instability or subluxation is assigned a 10 percent rating.  Moderate recurrent later instability or subluxation is assigned a 20 percent rating.  Sever recurrent later instability or subluxation is assigned a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The Veteran's knee disabilities were examined in September 2005 by a VA examiner who did not have access to the Veteran's VA claims folder.  The examiner reported that the Veteran complained he had constant bilateral knee pain and stiffness, with more weakness in the right knee.  The Veteran reported that his knees were unstable and gave way, and that the right knee locked.  He said he experienced fatigability and lack of endurance in both knees.  The examiner noted that the Veteran reported flare-up of pain with both knees that was caused by cold and damp weather.  The examiner noted no use of walking or other assistive devices, and noted the Veteran denied having dislocations or recurrent subluxation.  The Veteran reported that it was difficult for him to rise up from a sitting position.  

The September 2005 examiner noted mild edema of the right knee, no joint line tenderness of either knee, and moderate crepitus of both knees.  The knee joints were stable.  The examiner reported the Veteran's right and left knee extension were to 0 degrees, but that the right knee was reduced by pain to 5 degrees upon repeated use.  The Veteran's right knee flexion was to 110 degrees that was reduced to 100 degrees by pain to 100 degrees upon repeated motion.  The Veteran's left knee was to 120 degrees reduced by pain to 110 degrees upon repeated motion.

A September 2005 x-ray report noted "very minimal degenerative changes of the right knee," and "unremarkable left knee."  The report also states that after the examination, the Veteran was provided a knee brace for his right knee.  Records also include VA treatment notes from September 2005 that indicate complaints of knee pain.  

An October 2005 MRI report of the Veteran's right knee from United Hospital Center revealed "trace knee effusion with tiny Baker's cyst," and "degenerative change of the posterior horn of the medial meniscus."  

A May 2007 VA examiner reported that the Veteran said the knees were about the same and that they ached constantly.  The Veteran complained of weakness in both knees, more so in the left, and stiffness including a feeling that the knees needed to "pop" all the time.  The examiner noted no swelling, heat, redness, or locking, but noted that the Veteran reported fatigability and lack of endurance, and a feeling that the knees would give way.  The Veteran said he experienced flare-ups with prolonged standing and walking and with weather changes and which caused severe pain that required the Veteran to rest.  The Veteran used a cane and a left knee brace.  He did not report having dislocation, recurrent subluxation, inflammatory arthritis, or prosthesis.  Examination of the knees revealed no obvious deformities, and tenderness to palpation on both knee medial joint lines, without edema or effusion.  The examiner reported the Veteran's ranges of motion were the same for both knees and unchanged with repetition of flexion of 90 degrees with pain at 90 degrees, and extension of 0 degrees.  No instability of either knee was found.  

The Veteran was examined in April 2008 by a VA examiner who noted that the Veteran had been treated in September 2007 for a gunshot wound to the left leg which required several surgical procedures.  The Veteran reported his bilateral knees had worsened, continued to give way, and continued to be painful and stiff.  The Veteran's ability to walk and stand at the examination was limited by the residuals of the nonservice-connected gunshot wound to the left leg.  The examiner reported the Veteran's right knee range of motion was extension to 0 degrees with no further limitation due to repetition or pain, and flexion to 120 degrees with pain experienced at 90 degrees with no further limitation due to repetition or pain.  The Veteran's left knee had extension to 0 degrees and flexion to 90 degrees.  The examiner reported that repetitive motion of the left knee was not possible "due to the severity of pain in the Veteran's left lower extremity."  No ankylosis, instability, or deformity was observed.  April 2008 x-rays showed "essentially unremarkable examination of both knees" and no "significant degenerative change" was observed.

The Veteran was examined in November 2009 by a VA examiner who reviewed the Veteran's VA claims folder and noted the Veteran's complaints that he experienced increased pain and decreased mobility "following a GSW [gunshot wound] of the left lower extremity 9/7/07 with subsequent below knee amputation."  The examiner reported that the Veteran ambulated with prosthesis and a cane.  No meniscus abnormality, ankylosis, or instability of either knee was seen by the examiner, but the examiner noted crepitations and tenderness of the bilateral knees.  The Veteran's range of motion of the left knee was reported to be extension to 0 degrees without evidence of pain, and flexion to 70 degrees with pain observed.  The right knee was able to flex to 90 degrees and extend to 0 degrees, and the examiner noted pain on motion.  Upon repetitive motion, the examiner noted pain was observable but no additional limitation of motion was observed for either knee after three repetitions.  X-ray evidence showed "degenerative changes with the knees."

An August 2010 VA examination report states that the Veteran complained of bilateral knee joint symptoms including deformity, giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, without dislocation or subluxation, but with locking episodes that occurred several times a week.  The Veteran reported his knees suffered from swelling, redness, and tenderness, and he had severe pain during flare-ups that were caused by weather changes.  The Veteran said he was unable to stand for more than a few minutes and only able to walk a few yards.  He said he used a cane on occasion, and the examiner noted that the Veteran was fitted with a prosthetic lower left leg.  The examination revealed crepitus of both knees and subpatellar tenderness on the right knee.  No meniscus abnormality, ankylosis, instability, or patellar abnormality was observed on either knee.  The Veteran's ranges of motion were left knee extension to 5 degrees and left knee flexion from 5 degrees to 90 degrees, both with objective evidence of pain.  Right knee motion was extension to 0 degrees and flexion to 100 degrees, both with objective evidence of pain on motion.  No additional pain or limitation of motion was observed on repetitive motion.  The examiner reviewed the November 2009 x-ray results stated above.

Review of the medical evidence clearly shows that the Veteran's right knee flexion, limited by pain, has been reported to be 100, 90, 90, 90 and 100 degrees between September 2005 and August 2010, and the Veteran's left knee flexion, limited by pain, has been reported to be 110, 90, 90, 70 and 90 degrees between September 2005 and August 2010.  There is no evidence that the Veteran's flexion approached the 30 degree limitation contemplated by the criteria for a 30 percent rating for limitation of flexion of Diagnostic Code 5260.

Similarly, the Veteran's extension at worst was reported to be 5 degrees between September 2005 and August 2010, far more than the 30 degrees contemplated by the 30 percent disability criteria found in Diagnostic Code 5261.  The Board has also considered whether a disability rating higher than 30 percent is warranted under Diagnostic Code 5261, but finds that the criteria for a disability rating for 30 percent or above have not been met.  AB v. Brown, 6 Vet. App. 35 (1993).  

Neither the Veteran's flexion nor extension reaches the level of compensable disability ratings under the criteria of either Diagnostic Code 5260 or 5261 which require flexion limited to 45 degrees or extension limited to 10 degrees.  Therefore, the Veteran is not entitled to a disability rating in excess of 20 percent, or any separate ratings, because separate compensable disability is not shown.

When a claimant shows x-ray evidence of arthritic degenerative changes, the rating official determines the level of disability by reference to the appropriate joint range of motion diagnostic code.  If the claimant's limitation of joint motion does not meet the criteria for a compensable disability rating under the range of motion criteria, then Diagnostic Code 5003 provides for a 10 percent disability rating.  In this case, the record includes evidence that the Veteran has had degenerative changes in the both knees during the pendency of his claim.  The provisions of Diagnostic Code 5003 do not apply in this case, however, because, as stated in Note 1 to Diagnostic Code 5003, 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  The Veteran has been granted a 20 percent rating based upon limitation of motion throughout the pendency of his claim.  Therefore, the Board finds that an additional 10 percent disability rating under Diagnostic Code 5003 cannot be assigned.

The Board has considered the applicability of Diagnostic Code 5257 which provides disability ratings when there is evidence of recurrent subluxation or lateral instability.  In this case, however, the medical examiners all reported that there was no lateral instability and no recurrent subluxation.  The Veteran complained that his knees gave way and that he experienced instability.  The Veteran is competent to report the symptoms he experiences.  However, the clinical evidence is against a finding of recurrent lateral instability or subluxation.  Specific tests for knee instability were performed and no instability of either knee was reported at several examination.  Thus, the Board finds that the medical evidence of no instability outweighs the Veteran's complaints.  Therefore, any instability does not rise to the level of slight such that a compensable rating could be awarded.  Therefore, rating of the Veteran's bilateral knees under Diagnostic Code 5257 is not appropriate, and no separate rating is warranted.  Similarly, there is no evidence of meniscus cartilage problems with either knee.  Thus ratings pursuant to Diagnostic Codes 5257 and 5258 are also not appropriate.

The ranges of motion described above include reduced range caused by pain and repetitive motion.  Although the Veteran complained of weakness and fatigability, no loss of motion or function was attributed to either weakness or fatigability.  In addition, the Veteran occasionally used a cane to assist walking.  However, the Veteran was fitted with prosthetic lower left leg that resulted in abnormality of gait.  There was no finding in the most recent examination that the Veteran's service-connected knees required him to use a cane or brace.  To the extent such devices are used, the Board finds that the underlying range of motion of the knees so exceeds the rating criteria that use of the devices alone are no basis for a disability rating based on 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a higher rating pursuant to the provisions of 38 C.F.R. § 4.40 and § 4.45 is not warranted.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 (2007).  When a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

At all times covered by this claim, the criteria for a rating greater than 20 percent were not met.  The Veteran filed his claim in April 2005.  The medical evidence includes complaints of knee pain in 2003, but there is no evidence of knee problems between April 2004 and April 2005.  In sum, the evidence does not show that higher staged ratings are warranted at any point in time covered by the appeal.  


The Board must also determine whether referral for extraschedular consideration is warranted.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App 111 (2008).  

The Veteran has been granted a total rating based on his inability to maintain or follow gainful employment.  Although the Veteran has reported various limitations, such as rising from a sitting position, due to his knees, those limitation are ultimately is contemplated by his limited motion due to pain and compensated by the 20 percent ratings assigned for each knee.  There is no indication that there is otherwise an exceptional disability picture that is not contemplated by the rating criteria and frequent hospitalization and marked interference with employment are not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted. 

Accordingly, the Board finds that the criteria for the assignment of ratings greater than 20 percent for bilateral knee disabilities are not met.  The preponderance of the evidence is against the claim for increased and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and material evidence

The Veteran seeks to reopen a previously denied claim for service connection for bilateral ankle disabilities.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Unappealed RO rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in rating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

The phrase raise a reasonable possibility of substantiating the claim does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran seeks to reopen claims for service connection for bilateral ankle disabilities that were denied in an April 1998 rating decision.  The record shows that the RO mailed an April 1998 rating decision to the Veteran on April 10, 1998, and there is no notice of disagreement addressing the rating decision that was received by VA within one year after April 10, 1998.  An appeal consists of a timely filed NOD in writing and, after a statement of the case has been issued, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).  A notice of disagreement must be filed within one year from the date that the rating decision was mailed to the Veteran.  38 C.F.R. §§ 20.300, 20.303(a) (2011).  An unappealed rating decision is final.  38 C.F.R. § 20.1103 (2011).  In addition, no evidence relevant to the claim was submitted within the one year appeal period.  Therefore, new and material evidence was not submitted.  38 C.F.R. § 3.156(b) (2011).  The Board finds that the April 1998 rating decision is final.

Evidence included in the Veteran's VA claims folder at the time of the April 1998 rating decision included the Veteran's service medical records, a September 1994 VA examination report, and statements of the Veteran.  Review of the Veteran's service medical records shows that the Veteran was treated for complaints of leg and foot problems on numerous occasions, and was treated for stress fractures of the left foot.  An August 29, 1988, treatment record shows that the Veteran complained of left ankle pain after a road march a week earlier.  The examiner noted "discolorization around ankle and toes, swelling, pain upon palpation, limited movement."  The examiner reviewed an x-ray and diagnosed the Veteran with a stress fracture of the third metatarsal.  An October 23, 1989, treatment record states that the Veteran complained of a left ankle sprain.  The examiner noted no swelling, but observed that there was pain on the top of the ankle and limited range of motion.  The Veteran was put on a physical profile and provided Motrin.  A June 13, 1992, treatment report states that the Veteran complained of occasional swelling of his ankles.  There are no other entries in the service medical records that report complaints of or treatment for ankle disabilities.  Moreover, the Veteran's reports of medical history and physicals that are included in his service treatment records do not indicate any ankle injury continued.  

A September 1994 VA examination report states that the Veteran complained of pain in the knees and the ankles.  He reported that the ankles and knees hurt all the time and that they got very stiff.  The examiner reported a normal gait and normal posture during standing, squatting, and rising on toes and heels.  Left ankle dorsiflexion was to 0 degrees and plantar flexion was to 145 degrees.  The Board observes that the entry appears to be a typographical error: normal ankle dorsiflexion is from 0 to 20 degrees and plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  No ankle disability was diagnosed by the examiner.

The April 1998 record also included the Veteran's claim which stated simply that the Veteran claimed bilateral ankle disabilities, that they were current, and that they had been treated at Ft. Campbell, Kentucky.  The Veteran was scheduled for, but failed to appear, at a medical examination in January 1998.

The April 1998 rating decision found that the service treatment records included evidence the Veteran was treated for an ankle sprain during service and noted the complaints of ankle pain during service.  The rating decision denied the Veteran's claims because there was no evidence of a left ankle disability that occurred during service.

The evidence submitted since the April 1998 rating decision includes the testimony of the Veteran at the January 2011 hearing that his lower legs and feet were injured during service.  An April 2005 VA treatment note indicates that the Veteran complained of knee and ankle pain, but it does not specify anything further.

The Board finds that the evidence provided in the Veteran's testimony that he had injuries of the lower extremities during service is not new.  It was included in the service medical records reviewed by the RO and reported in the April 1998 rating decision.  The April 2005 complaint of ankle pain is new as it was not before adjudicators in 1998.  However, it is cumulative of evidence previously of record and is not material regarding any unestablished fact.  Complaints of ankle pain were previously reported in the September 1994 VA examination and evidence of further complaints is cumulative evidence and it does not amount to a medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995) (information recorded by medical examiner, unenhanced by any additional medical comment by the examiner, is not competent medical evidence required for Veteran's service connection claim).  Most importantly, the physician did not provide a diagnosis of any disability following the complaint of ankle pain.

The RO previously considered the Veteran's claim that disability had its onset in service and treatment records describing the onset of symptoms in service.  The additional treatment record is cumulative to evidence previously of record.  The Veteran's statements that his condition had its onset in service or worsened during active duty are not new and material evidence because they are cumulative.  Routen v. West, 10 Vet. App. 183 (1997) (lay assertions of medical causation or worsening of a preexisting disease cannot suffice to reopen a claim).  

Finally, the Board observes that the Veteran's left ankle was lost in an amputation following service.  Thus, although new evidence, loss of the ankle is not evidence that reasonably could be considered evidence likely to substantiate a claim for service connection for a left ankle.  Therefore, the Board finds that it is insufficient to reopen the Veteran's claim as it does not demonstrate to any degree the etiology of any underlying ankle disability.

In sum, after review of the entire record, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claims for service connection for bilateral ankle disabilities.  38 C.F.R. § 3.156(a) (2011).  Therefore, the applications to reopen are denied.



ORDER

The application to reopen a claim for service connection for a right ankle disability is denied.

The application to reopen a claim for service connection for a left ankle disability is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected right knee disability is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected left knee disability is denied.


REMAND

The Veteran seeks service connection for a heart disability, to include myocardial infarction.  The Veteran is already service-connected for syncopal episodes, which are currently rated 40 percent.  The RO sought clarification from the Veteran as to whether he was seeking an increased rating for his service-connected syncopal episodes or was claiming a new disability that was separate and distinct from the service-connected disability.  The Veteran's attorney indicated in the January 2010 brief that "the Veteran should be service connected for a heart condition," despite the fact that a VA examiner did not find that the Veteran suffered from a diagnosable myocardial infarction.  The Veteran's attorney seeks a new examination because, essentially, the VA examiner failed to provide an adequate examination.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The record includes a January 2010 VA examination report by a physician's assistant who diagnosed the Veteran's complaints of chest pains as a component of his service-connected syncopal episodes.  However, the examiner did not have the Veteran's VA claims folder available in conjunction with the examination.  Thus, information regarding the Veteran's inservice treatment for his heart condition and the subsequent treatment he received in September 2007 for a gunshot wound and head injury were not before the examiner.  The failure of the examiner to review the claims folder resulted in an inadequate examination.  Thus, the Board must remand the claim for a new examination.

The evidence shows that the Veteran served in Southwest Asia during the Persian Gulf War.  The record indicates that no examiner has reviewed the Veteran's pending claim in light of 38 C.F.R. § 3.317 (2011).  That also renders the examinations of record as incomplete.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any new medical evidence pertaining to his claimed heart disability, or provide information so that any records not already in the record can be requested.

2.  Schedule the Veteran for an examination by an appropriate VA examiner.  The examiner must review the claims file and must note that review in the report.  Any appropriate diagnostic testing or specialist consultation should be undertaken, if deemed to be necessary by the examiner.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  The examiner should provide the following:

(a)  The examiner should state whether a diagnosis of any heart disability other than the service-connected syncopal episodes disability is warranted.

(b)  If any heart disability other than syncopal episodes is diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability is related to the Veteran's active duty service.  

(c)  If any heart disability other than syncopal episodes is diagnosed, the examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability was caused by the Veteran's service-connected syncopal episodes disability.  

(d)  If any heart disability other than syncopal episodes is diagnosed, the examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected syncopal episodes disability.  

(e)  If no diagnosis of a heart condition is warranted other than syncopal episodes, that should be specifically stated.  

(f)  The examiner should state whether any cardiac disability other than syncopal episodes, or any chest pain or other symptoms found, is the manifestation of an unknown illness and cannot be attributed to any known medical causation.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


